People v Dobbins (2018 NY Slip Op 01029)





People v Dobbins


2018 NY Slip Op 01029


Decided on February 13, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 13, 2018

Renwick, J.P., Andrias, Kapnick, Gesmer, Moulton, JJ.


5686 3677/11

[*1]The People of the State of New York, Respondent,
vKaubar Dobbins, Defendant-Appellant.


Seymour W. James, Jr., The Legal Aid Society, New York (Jeffrey Dellheim of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Noreen M. Stackhouse of counsel), for respondent.

Judgment, Supreme Court, New York County (Thomas Farber, J.), rendered November 22, 2011, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of two years, unanimously affirmed.
The court properly denied defendant's suppression motion. There is no basis for disturbing the hearing court's credibility determinations (see People v Prochilo, 41 NY2d 759, 761 [1977]).
Testimony credited by the court established that, regardless of their motivation, the police officers made a lawful vehicle stop based on traffic violations (see People v Robinson, 97 NY2d 341 [2001]), and then smelled marijuana emanating from the car, which provided probable cause (see e.g. People v Rivera, 127 AD3d 622 [1st Dept 2015], lv denied 27 NY3d 968 [2016]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 13, 2018
CLERK